                                                                                          FILED
IT                                                                                     IN CLERK'S OFFICE
                                                                                  U.S. DISTRICT COURT E.D.N.Y.

                                   IN THE UNITED STATES DISTRICT COUR* AUG 10 2021 *
                                 FOR THE EASTERN DISTRICT OF NEW YORK
         RCUBED ENGINEERING. LLC,                      )                          BROOKLYN OFFICE
                           Pe/i,ioner-                ) Miscellaneous Case No.                     ^_J
                  v.


                                                      )       Arising from              IxVjOO, J.
         RON PIERCEY                                          C,Vl1 Acti°n N°' 5:20-cv-02888
                                                      )      pending in the United States District Court
                          p        ,
                          Respondent.
                                                      )\     for the Eastern District ofPennsylvania
                                                                                             7

                                          ORDER TO SHOW CAUSE

                 Upon the Declaration of Matthew Edward Vogler, Esq.. executed on August _. 2021. and
        the exhibits annexed thereto, and the Memorandum ofLa, in Support oflUE sEmergency Motion
        to Compel Subpoena Compliance andfor Contempt and Sanctions, copies of which are annexed
       hereto, it is hereby

               ORDERED that the above-named Respondent show before this Court, at Room _, United
       States Courthouse. 225 Cadman Plaza East. Brooklyn, New York 11201, on August _, 2021, at
       _:_ in the noon thereof, or as soon thereafter as counsel may be heard, why an order should
      no. be issued pursuant to Rule 45 of the Federal Rules of Civil Procedure (i) compelling
      compliance with the subpoena issued by R3E and served upon Respondent on July .4. 2021. (ii)
      holding Respondent in contempt for his noncompliance with said subpoena, and ,iii) imposing
      sanctions upon Respondent related thereto: and it is further




     DOCS_NY:43S24.4 68700/002
t
                  ORDERED that acopy ofthis Order, together with acopy of the papers upon which it is
        granted, be personally served upon the Respondent or his attorneys on or before August _, 2021,
        by _:_ in the             noon, and that such service be deemed good and suftici.
                                                                                        ient.




        Dated: Brooklyn, New York
                 August         ,2021


                                                                 United States District Judge




    DOCS_NY:43824.4 68700/002
